 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10
     UNITED STATES OF AMERICA,
11
                                                       No. MC18-0109RSL
                                  Petitioner,
12
                          v.                           ORDER DIRECTING SERVICE AND
13
                                                       ESTABLISHING RESPONSE
     BENJAMIN MCANINCH,                                DEADLINE
14
                                  Respondent.
15

16

17          This matter comes before the Court on the United States of America’s “Petition to

18   Enforce Internal Revenue Service Summonses.” Dkt. # 1. Having reviewed the petition

19   and the remainder of the file, it is hereby ORDERED THAT:

20          1.     A copy of this Order, together with the Petition and exhibits thereto, shall

21   be personally served upon the respondent (or left with a person of suitable age and

22   discretion at the respondent’s residence) within twenty-one (21) days of the date of this

23   Order. Within seven (7) days thereafter, the petitioner shall file proof of service or shall

24   seek additional time to make such service. If the petitioner fails to comply with this

25   paragraph, this action shall be subject to dismissal forthwith.

26          2.     The respondent may file with the Court, not later than fourteen (14) days

27   after service of this Order upon him, a statement detailing any objections to enforcement

28   of the Internal Revenue Service summonses. If factual issues are raised in the objections,

     ORDER DIRECTING SERVICE AND
     ESTABLISHING RESPONSE DEADLINE- 1
 1   the statement shall be accompanied by a sworn affidavit, signed under penalty of perjury,
 2   setting forth the facts on which the objections are based. A copy of the objections and/or
 3   affidavit shall be served on the United States Attorney.
 4          3.     If objections are filed and served, this matter may be given a civil action
 5   number and assigned to a United States District Judge for handling and possible referral
 6   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1).
 7          4.     The failure to file timely objections will result in the enforcement of the
 8   summonses upon request of the United States and without any further notice to
 9   respondent. Only those defenses asserted in a timely statement of objections will be
10   considered.
11

12          Dated this 2nd day of November, 2018.
13                                             A
                                               Robert S. Lasnik
14                                             United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ORDER DIRECTING SERVICE AND
     ESTABLISHING RESPONSE DEADLINE- 2
